Citation Nr: 9907081	
Decision Date: 03/17/99    Archive Date: 03/24/99

DOCKET NO.  96-45 464	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a left hip 
disorder, secondary to a right hip disability.

2.  Entitlement to service connection for a low back 
disorder, secondary to a right hip disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to 
January 1970.  

This appeals arises before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated September 1995 from 
the Montgomery, Alabama, Regional Office (RO), whereby, in 
pertinent part, the veteran's claims for entitlement to 
service connection for a left hip and low back disorder were 
denied.  


REMAND

The United States Court of Appeals for Veterans Claims 
(formally the United States Court of Veterans Appeals prior 
to March 1, 1999) has held that VA has a duty to assist 
veterans in the development of facts pertinent to their 
claims, under 38 U.S.C. § 5107(a) (West 1991 & Supp. 1998) 
and 38 C.F.R. § 3.103(a) (1998), which requires that VA 
accomplish additional development of the evidence if the 
record currently before it is inadequate.  Littke v. 
Derwinski, 1 Vet.App. 90, 93 (1990).

After a review of the record, the Board notes that the 
veteran testified in his personal hearing that he has been 
treated at the VAMC in Birmingham by a Dr. Darby, and that 
those records do not appear to be associated with the 
veteran's claims folder.  Additionally, the Board is of the 
opinion that a records review would be helpful prior to 
further appellate consideration of the veteran's claims.  

Accordingly, this case is REMANDED for the following 
development:

1.  The RO should request that the 
veteran specify all dates and locations 
of any VA treatment he received.  The RO 
should also request that the veteran 
furnish, within a reasonable period of 
time, any additional evidence, to include 
but not limited to, private medical 
records, in support of his claim. 

2.  The RO shall obtain all available 
records indicated above, including any 
reports not of record from VAMC 
Birmingham during the period 1994 to the 
present.  If these attempts are 
unsuccessful, the RO shall document the 
unsuccessful attempts and associate the 
documentation with the veteran's claims 
folder.

3.  After the above records have been 
incorporated into the veteran's claims 
folder; the RO shall schedule a Records 
Review with an examiner other than the 
examiner who performed the January 1996 
examination.  The RO shall provide the 
reviewer with the veteran's claims folder 
and a copy of this Remand.  

4.  The reviewer shall provide opinions, 
after review of the veteran's claims 
file, including the January 1996 
examination report, the November 1996 
addendum, any further treatment records, 
including those from VAMC Birmingham, and 
his service medical records, as to 
whether:

(A)  it is as likely as not that the 
veteran's left hip disorder is 
proximately due to his right hip disorder 
or any residuals from his inservice 
injuries?  

(B)  it is as likely as not that the 
veteran's low back disorder is 
proximately due to his right hip disorder 
or any residuals from his inservice 
injuries?

The RO should then review the veteran's claims, and determine 
whether they can now be granted.  If the decision remains 
adverse to the veteran, he and his representative should be 
furnished with a supplemental statement of the case and with 
a reasonable period of time within which to respond thereto.  
The case should then be returned to the Board for further 
review, as appropriate.  

The Board expresses its gratitude in advance to the RO for 
its assistance in completing the above development, and we 
trust that it will attend to this development in an 
expeditious manner. No inferences should be drawn regarding 
either the RO's handling of the claim to date or any final 
disposition of the claim by the Board.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to obtain additional evidence. 



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1998).

- 4 -


